             Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 1 of 22

                                                       19MAG 8641                                        ORIGINAL
Approved:~~~~~•~=~=-----------
      eriiIAN GROSSMAN
      Assistant United States Attorney


Before:                  THE HONORABLE JAMES L. COTT
                         United States Magistrate Judge
                         Southern District of New York

 -   -   -   -       -   -    -       -   -   -    -   -   -   -    -   -       -   -   X
UNITED STATES OF AMERICA                                                                    SEALED COMPLAINT

                 -       V.       -                                                         Violations of
                                                                                            18 u.s.c. §§ 371, 1546
 ZHONGSAN LIU,
                                                                                            COUNTY OF OFFENSE:
                                                  Defendant.                                NEW YORK
                                                           ------x
SOUTHERN DISTRICT OF NEW YORK, ss.:

         ,ERIN PROPERSI, being duly sworn, deposes and says that
she is a Special Agent at the Federal Bureau of Investigation
("FBI"), and charges as follows:

                                                                   COUNT ONE

                                          Conspiracy to Commit Visa Fraud

          1.   From in or about 2017, up to and including on or
about the date of the filing of this Complaint, in the Southern
District of New York and elsewhere, ZHONGSAN LIU, the defendant,
and others known and unknown,· knowingly combined, conspired,
confederated, and agreed together and with each other to commit an
offense against the United States, to wit, Title 18, United States
Code, Section 1546(a).

           2.   It was a part and an object of the conspiracy that
ZHONGSAN LIU, the defendant, and others known and unknown,
knowingly made under oath, and under penalty of perjury under Title
28, United States Code, Section 1746, knowingly subscribed as true,
false statements with respect to material facts in applications,
affidavits, and other documents required by the immigration laws
and regulations prescribed thereunder, and knowingly presented
such applications, affidavits, and other documents which contained
such false statements and which failed to contain any reasonable

                                                                            1
       Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 2 of 22


basis in law and fact, to wit, LIU participated in a scheme to
submit to the U.S. Department of State information in support of
visa applications for employees of the government of the People's
Republic of China (the "PRC Government") that LIU knew contained
materially false and fraudulent statements.

                               Overt Acts

          3.   In furtherance of the conspiracy and to effect the
illegal object thereof, ZHONGSAN LIU, the defendant, and his co-
conspirators committed the following overt acts, among others, in
the Southern District of New York and elsewhere:

                a.   On or about February 6, 2018, LIU traveled
 through Manhattan to a particular U.S. university in Massachusetts
 in order to arrange for that university to sponsor a visa for a
 PRC Government employee to come to the United States as a visiting
 research scholar, when, in truth and in fact, the PRC Government
·employee's primary purpose in the United States would consist of
 working full-time for the PRC Government rather than conducting
 research at the sponsoring university.

                b.  On or about July 17, 2018, LIU placed a phone
call to his colleague, a PRC Government employee, and instructed
her to visit a particular U.S. university in order to bolster the
false impression that his colleague was conducting research at the
university in compliance with her visa requirements, rather than
working full-time for the PRC Government in the United States.

                c.    On or about November 21, 2018, LIU met with a
PRC Government official at the PRC Government's Consulate General
in Manhattan to provide information and receive advice regarding
the procurement of a U.S. visa for a PRC Government employee.

           (Title 18, United States Code, Section 371.)

          The bases for my knowledge and the foregoing charges,
are, in part, as follows:

          4.   I have been a Special Agent with the FBI since
approximately.  2016.     I   am   currently   assigned   to  the
Counterintelligence Division within the FBI's New York Field
Office.  The focus of my counterintelligence efforts has been on
investigating the economic espionage and foreign intelligence
activities conducted by the PRC Government, and in particular the
PRC Government's efforts to recruit experts and gather technology
from the United States to further its economic and technological

                                    2
    ,r
         Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 3 of 22


objectives. I have learned the facts contained in this Complaint
from, among other sources, my personal participation in this
investigation, my discussions with other law enforcement agents
and FBI personnel, and my review of documents and other materials.
In addition, and among other things, I have reviewed emails and
recorded phone calls that the FBI has lawfully obtained in the
course of this investigation. Because this Complaint is being
submitted for the limited purpose of establishing probable cause,
it does not include every fact that I have learned during the
course of this investigation.    Further, any statements related
herein are described in substance and in part only.

          5.   As set forth in greater detail below, based on my
involvement in this investigation, conversations with other law
enforcement officers and FBI personnel, and review of documents
and other evrdence, I have learned that ZHONGSAN LIU, the
defendant, works for the PRC Government in the United States;
specifically,   LIU   works   for   the   China   Association   for
International Exchange of Personnel ( "CAIEP") .    CAIEP is a PRC
Government agency that,     among other things,      recruits U.S.
scientists, aca.demics, engineers, and other experts to work in
China.  In order to expand CAIEP's personnel and further the PRC
Government's talent-recruitment objectives in the United States,
LIU and his co-conspirators sought to fraudulently procure visas
for CAIEP employees to enter the United States from China. In
particular, LIU worked with others to arrange for U.S. universities
to sponsor J-1 visas for CAIEP employees to come to the United
States as purported "research scholars."      LIU did so with the
knowledge that, once in the United States, the CAIEP employees
would not in fact principally conduct research on behalf of their
sponsoring universities but rather would work full time for CAIEP.

Background on the PRC Government's Talent-Recruitment Objectives

          6.   I have had numerous conversations with an FBI
intelligence analyst ("Analyst-1"} who has developed expertise in
the PRC Government's talent-recruitment programs.       Analyst-1
developed that expertise through years of research, participation
in numerous investigations involving the PRC Government's talent
programs over the past 14 years, and review of open-source
reporting regarding the PRC Government's talent-recruitment
activities.   In addition, Analyst-1 has served as a nationwide
resource for FBI personnel investigating the operation of the PRC
Government's talent programs in the United States.    Based on my
conversations with Analyst-1, as well as my own training,
experience, involvement in investigations related to the PRC
Government's talent-recruitment activities, review of open-source

                                      3
       Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 4 of 22



reporting and other materials, and conversations with other law
enforcement officers, I have learned the following:

                a.  In or around 2008, the PRC Government launched
a talent-recruitment program officially known as the "Recruitment
Program of Global Experts," commonly referred to as the "Thousand
Talents Plan." The Thousand Talents Plan aims to recruit overseas
scientists, engineers, and other experts to work for businesses,
research institutes, and government agencies in China, with the
goal of utilizing those experts to further the PRC Government's
strategic national development goals.

               b.   Thousand Talents Plan recruits typically sign
contracts that detail the specific research the recruit will
perform or the business the recruit will develop in China.    That
contractual obligation often resembles or even replicates the work
the recruit performs or performed for his or her U.S.-based or
other overseas    employer,   thereby leveraging the     recruit's
knowledge and access to intellectual property obtained from U.S.
and foreign businesses and government laboratories.

          7.   Based on my training, experience, involvement in
this investigation, including conversations with Analyst-1, and
review of open-source materials, I have learned that the PRC
Government operates the State Administration of Foreign Experts
Affairs ("SAFEA"). As set forth in more detail below, SAFEA is a
PRC Government agency responsible for, among other things, the
recruitment of overseas talent and experts to work in China.

               a.   Through my review of SAFEA's English-language
website, I have learned that SAFEA describes itself as an entity
"responsible for certifying foreign experts to work in the Chinese
mainland and organizing overseas training for Chinese technical
and managerial professionals." SAFEA's website further indicates
that SAFEA is a PRC Government agency.       For example, SAFEA' s
website describes    its operations as,     among other things,
"examining and approving key plans financed by special state funds
for   employing    overseas   experts,   and    coordinating   the
implementation of such state plans"; and "[u] ndertaking other
matters assigned by the State Council and the Ministry of Human
Resources and Social Security."

               b.   Based on my review of SAFEA's website, I have
learned that SAFEA includes CAIEP in its list of "Directly Managed
Institutions" under SAFEA's control.




                                    4
       Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 5 of 22


                The Defendant's Employment with CAIEP

          8.    Based on my training and experience, my involvement
in this investigation, my review of open-source materials and other
evidence, and my conversations with other law enforcement officers
and FBI personnel, I am aware that CAIEP is a PRC Government
agency; specifically, the overseas arm of SAFEA that works to
recruit experts from the United States, among other countries, for
projects and positions in China.     CAIEP employees in the United
States recruit experts from prestigious universities, research
institutes, and other entities who can assist with the PRC
Government's   technological    and economic   development needs;
collaborate with various Chinese professional organizations in the
United States to promote the PRC Government's talent-recruitment
policies; and assist PRC Government officials and Chinese
companies with recruitment events in the United States.

           9.  Based on my review of records maintained by U.S.
Citizenship and Immigration Services ( "USCIS") , I have learned
that users received a letter in or about December 2018 (the
"Letter") signed by the General Director of CAIEP (the "CAIEP
General Director") .  The CAIEP General Director submitted the
Letter in support of a petition to extend the U.S. visa held by
ZHONGSAN LIU, the defendant, whom the letter identified as a
Chinese citizen and the "President/CEO" of CAIEP's United States
branch ( "CAIEP-US").  The Letter contained, among other things,
the following information about CAIEP and about LIU's employment
with CAIEP:

                 a.    The     Letter       explained    that    SAFEA    "is     a
government    administrative    agency      of   the   State    Council   of    the
People's Republic of China responsible for certifying foreign
experts who provide their expertise in mainland China.  The Letter11


further explained that CAIEP "is a government agency that is part
of SAFEA.11
             CAIEP-US currently maintains offices in New Jersey,
Georgia, and California.   CAIEP-US's "mission centers on," among
other things, "[r] ecruiting foreign experts to work in China in
the fields of agriculture, industry, and commerce" and "serving as
a bridge for the development of technological and trade exchange
between China and foreign countries in the fields of intellectual
exchange,   consultation,  advanced technology,     and equipment
importation."

               b.   The Letter stated that LIU "has been employed
at CAIEP and SAFEA for nearly twenty-six (26) years." Before
assuming his current position as "President/CEO of CAIEP-US," LIU
"was employed with CAIEP in China as General Director of the

                                        5
.,       ..   Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 6 of 22



     Secretariat of CAIEP-China." As President/CEO of CAIEP-US, LIU is
     based in CAIEP's office located in Fort Lee, New Jersey ("CAIEP-
     NY"), where he oversees "all programs organized by . . . CAIEP" in
     the United States.

                   10. Based on my review of records maintained by the
     U.S. Department of State (the "State Department"), I have learned
     that in or about early 2017, LIU applied for a U.S. visa using an
     official passport issued by the PRC Government to government
     personnel (an "Official PRC Government Passport"). LIU listed the
     purpose of his travel to the United States as "intracompany
     transferee."      He identified his employer as CAIEP and his email
     address as an account with the domain name "safea.gov.cn." Based
     on my review of records maintained by Customs and Border Protection
      ( "CBP") , I have learned that LIU received an L- lA visa 1 and entered
     the United States in or about March 2017, and has since resided in
     the United States.

               11. On or about September 5, 2018, while acting in an
     undercover capacity,    I attended a meeting of a particular
     professional group for mechanical engineers (the "Mechanical
     Engineers Group") in Manhattan. LIU attended the meeting and was
     introduced as CAIEP' s Chief Representative in New York. SAFEA
     officials, as well as an official of the PRC Government's Ministry
     of Science and Technology ("MOST") , also attended the meeting.
     During the meeting, the MOST official (the "MOST Official") stated
     that MOST and SAFEA had recently merged.        The MOST Official
     confirmed that both SAFEA and MOST were PRC Government agencies.
     While I.was at the meeting, LIU handed a business card to another
     meeting attendee, who in turn handed the card to me.         LIU' s
     business    card   identified   LIU   as   the   "Chief   Representative"   of
     CAIEP-NY and listed a particular email account as his email address
     (the "Liu Email Account").

                CAIEP's U.S. Operations and Employee Visa Issues

               12. As discussed in greater detail below, based on my
     involvement in this investigation, my conversations with other law
     enforcement officers and FBI personnel, and my review of emails



     1 Based on my review of a publicly available website maintained by
     users, I am aware that an L-lA visa enables, among other things,
     a foreign employer-including a foreign government agency-to send
     an executive or manager to the United States with the purpose of
     establishing or working in a U.S. office.


                                            6
         Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 7 of 22



and recorded phone calls, 2 I have learned that from in or about
2017 up to and including the date of the filing of this Complaint,
ZHONGSAN LIU, the defendant, has worked to further the PRC
Government's talent-recruitment objectives in the United States.
In particular, among other things, LIU has recruited various U.S.
experts for projects or positions in China; certified various U.S.
universities as SAFEA training institutes 3 ; and participated in
science and technology conferences that provide opportunities for
the recruitment of experts to work in China. While carrying out
those talent-recruitment activities on behalf of          the PRC
Government, LIU has regularly coordinated his activities with,
among others, SAFEA personnel and officials at the PRC Government's
embassy in Washington, D. C. (the "PRC Embassy") and the PRC
Government's Consulate General in Manhattan, New York (the "PRC
Consulate") .    In his communications with other PRC Government
officials,    LIU repeatedly has discussed the difficulty of
obtaining visas for CAIEP-NY employees and, as a result, of
adequately staffing CAIEP-NY.

          13. On or about October 30, 2017, ZHONGSAN LIU, the
defendant, received a phone call from an individual who identified
himself as an employee of the PRC Embassy's Science and Technology
Section ("PRC Embassy Officer-1"). PRC Embassy Officer-1 remarked
that when LIU last came to the PRC Embassy, he had mentioned an
"issue" pertaining to the visa of a prospective CAIEP-US employee.
PRC Embassy Off icer-1 asked LIU whether "the issue" was "still
unresolved?" LIU explained that the U.S. Government had recently
denied a visa for the prospective CAIEP-US employee and that "it
is a bit problematic." LIU stated that he was considering giving
a briefing to PRC Embassy Officer-1 regarding the visa issue. PRC

2 All of the phone calls referenced herein were recorded and
lawfully obtained by the FBI.    All of the email correspondence
referenced herein was sent to or from the Liu Email Account, and
was likewise lawfully obtained by the FBI.           The recorded
conversations and email correspondence described and quoted herein
were conducted in Mandarin, unless otherwise indicated. The
descriptions and quotations are based on draft, preliminary
translations of the conversations and correspondence, and are
subject to revision.

3 Through   my   training,   experience,   involvement   in    this
investigation, and review of open-source materials, I have learned
that when an entity is certified as a SAFEA training institute,
the PRC adds the entity to an approved list of expert institutions
authorized to provide overseas training for PRC officials and
p~~l~~   ~~rYdiltB,
                                      7
       Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 8 of 22



Embassy Officer-1 advised LIU to report the issue "to the leaders."
PRC Embassy Officer-1 further told Liu, "Let's join hands and . .
. see if there is any channel to work on the American side." After
discussing the visa issue, LIU and PRC Embassy Officer-1 shifted
their conversation to the process of certifying a particular U.S.
university as a SAFEA "training venue."

           14. On or about December 23, 2017, ZHONGSAN LIU, the
defendant, emailed several documents to a particular email account
with the domain name "safea.gov.cn" ("SAFEA Account-1"). Based on
my training, experience, and involvement in this investigation, I
am aware that the "safea. gov. en" domain name is used by SAFEA
personnel.    The documents in LIU' s email to SAFEA Account-1
appeared to comprise CAIEP-NY's annual report for 2017. One of the
documents contained a summary of activities LIU had undertaken
since arriving in the United States in or about March 2017.    The
activities described by LIU included, among others, (i) recruiting
"high-caliber experts," "professors and outstanding students" from
"top-level universities," "academicians," and "Thousand Talent
Plan experts"-several of whom LIU identified by name-for "work or
     . activities in China"; (ii) touring a number of particular
U.S. universities and recommending that one of them be designated
as a SAFEA training institute; and (iii) cultivating relationships
with several professional science and technology associations,
including the Mechanical Engineers Group, among others.          In
addition,   LIU stated that he had conducted "investigative
research" regarding, among other topics, visas for CAIEP-US
employees and prepared a report entitled, "An Investigation Report
on New York Representative Personnel Visa Issues."     Based on my
involvement in this investigation and LIU's placement in CAIEP-
NY's office, "New York Representative Personnel" appears to refer
to CAIEP-NY employees.

           15. On or about January 5, 2018, LIU sent an email to
an account containing the word "SAFEA" in the email address. Based
on my training, experience, and involvement in this investigation,
the account LIU emailed appears to belong to SAFEA personnel.
LIU's email attached a report discussing, among other things, the
challenge of obtaining U.S. visas for CAIEP employees. In
particular, the report stated that the Science and Technology
Section of the PRC Consulate had come "to realize the difficulties
our personnel face in obtaining visas" and had proposed that SAFEA
"apply to the State Commission Office for Public Sector Reform .
. . to merge its existing authorized overseas personnel . . . into
the S&T Sections of embassies and consulates general." The report
further stated that the PRC Consulate's proposal would "solve[]
the visa problem."       The report identified the proposal's

                                    8
        Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 9 of 22


disadvantage as the fact that, "as diplomatic personnel, work
flexibility and independence would be severely constrained, at
odds with the original intentions of setting up overseas offices
of [SAFEA] ." Based on my training, experience, and involvement in
this investigation,    the report appears to acknowledge that
classifying CAIEP personnel as PRC Government diplomats would
facilitate CAIEP employees' obtaining U.S. visas, though a merger
with the PRC Government's embassies and consulates could undermine
the scope or efficacy of CAIEP' s talent-recruitment work ( "work
flexibility and independence would be severely constrained").

           16. On or about March 13, 2018, ZHONGSAN ·LIU, the
defendant, placed a phone call to an individual whom he addressed
by last name, using the title "Consul." Based on my involvement
in this investigation, my review of the PRC Consulate's English-
language website, and the title and last name LIU used to address
the individual, it appears that LIU called the Chief of the Science
and Technology Section of the PRC Consulate (the "S&T Chief") .
During the call, LIU stated, "We will be in the same family soon,"
and asked whether it would be "possible for us to merge the
section?"    LIU then advised the S&T Chief that "we have some
problems on the visas" and that "it is very difficult" to obtain
U.S. visas.    The S&T Chief replied, "That's right .          Just
because of your status as an outsider, you are unable to enjoy the
benefits which you deserve."   LIU remarked that it "will be very
good when we merge our offices together while you are still in
your position." The S&T Chief agreed and stated that "[f]rom now
on, we will be able to [meet] frequently."      LIU observed that,
"Now it is perfectly justifiable." The S&T Chief agreed and stated
that "[a]s soon as the Ambassador returns, [we] will see him and
give   him   a   briefing."   Based   on   my   training,   experience,   and
involvement in this investigation, it appears that LIU and the S&T
Chief were discussing the possibility of CAIEP-NY formally merging
with the PRC Consulate's Science and Technology Section, and the
possibility that such a merger would facilitate visas for CAIEP-
NY personnel.  In addition, it appears that LIU and the S&T Chief
may have been discussing the fact that when CAIEP-NY merges with
the PRC Consulate, LIU will have a justification for meeting
frequently with PRC Government officials in the U.S.

          17. On or about June 9, 2018, ZHONGSAN LIU, the
defendant, received a phone call from a man who identified himself
by first and last name.   Based on the name the man used, as well
as my personal interactions with the MOST Official, see supra               r
11, the man who called LIU appears to be the MOST Official. During
the phone call, the MOST Official told LIU that "[t]he basic plan
now for the overseas establishments is merging, changing our

                                      9
       Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 10 of 22



current 30 overseas establishment quotas into diplomatic quotas,
that is, the Science and Technology Section of the embassy." Based
on my training, experience, and involvement in this investigation,
it appears that the MOST Official was advising LIU of a plan by
the PRC Government to merge SAFEA and other overseas personnel
with the science and technology sections of the PRC Government's
embassies.   The MOST Official observed that such a merger would,
among other things, facilitate the "visa application[s]" of
"overseas staff."

                      The J-1 Visa Fraud Scheme

           18. Based on my review of a publicly available website
maintained by the State Department, I have learned that the J-1
visa program permits foreign nationals to come to the United States
for a particular teaching, academic, resear~h, or work program.
For example, the J-1 visa Research Scholar Program allows a foreign
national to enter the United States for the primary purpose of
conducting research at a corporate research facility, museum,
library, university, or other research institution.      Applicants
for a J-1 visa must submit to the State Department, among other
documents, a Form DS-2019 prepared by their program sponsor. Forms
DS-2019 are maintained in the Department of Homeland Security's
Student and Exchange Visitor Information System ( "SEVIS") , an
electronic database containing information about J-1 visa holders.
A J-1 Research Scholar must conduct the activity authorized by
their J-1 visa program at the location or locations listed in
SEVIS. 4

          19. Based on my review of records maintained by the
State Department, I have learned that a particular individual ( "CC-
1") applied for a J-1 visa in or about April 2018 ("CC-l's 2018
Visa Application").   Based on my review of records maintained by
SEVIS, I have further learned that CC-1 applied for the J-1
Research Scholar Program.    CC-l's Form DS-2019 identifies CC-l's
program sponsor as a particular U.S. university ("University-1"),
and CC-l's "site of activity" in the United States as a particular
address in Georgia (the "Georgia Address") , the state in which
University-1 is located. In addition, the Form DS-2019 lists ee-
l's field of research as "the administration of non-profits" and

4 Based on my review of open-source materials, I have learned that
a J-1 Research Scholar may receive remuneration for occasional
lectures and short-term consultations at entities other than their
sponsoring   institution,   if   authorized   by   the  sponsoring
institution and as long as such lectures or consultations are
incid~nt~i t9  tn~ R~~e~rch Bcholur'B primary acad@mic ~ctivitieg.
                                    10
        Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 11 of 22



lists CC-1' s "position in home country" as "university teaching
staff including researchers."

          20. Based on my review of CC-l's 2018 Visa Application,
I have learned that CC-1 listed the Georgia Address as her
residence in the United States.  CC-1 applied for the visa using
an Official PRC Government Passport. CC-1 further identified her
present employer as CAIEP and her primary occupation as
"government." Through my review·of State Department records, I am
aware that the State Department issued a J-1 visa to CC-1 in or
about April 2018, which was scheduled to expire in or about April
2019.   Based on my review of records maintained by CBP, I have
learned that CC-1 entered the United States on the J-1 visa in or
about May 2018 and has resided in the United States since that
time.

           21. On or about May 2,       2018,    ZHONGSAN LIU,   the
defendant, received a phone call from a man he addressed using a
particular last name.         Based on my involvement in this
investigation, the last name LIU used to address the caller, and
my review of open-source materials, the man who called LIU appears
to be the CEO of a consulting company that specializes in academic,
cultural, and professional exchanges between the United States and
China ("CC-2"). The consulting company's English-language website
describes it as partnering with both University-1 and CAIEP, among
other entities. During the call, LIU stated, in substance and in
part, that CC-1 would soon be joining CAIEP-NY as LIU's assistant.
LIU explained that because CC-1 was coming to the United States
"at the invitation of [University-1] ," CC-1 "will definitely have
to go and report [at University-1] ." LIU further stated that cc-
1 must, among other things, "get [a] Social Security number" and
obtain her driver's license. CC-2 agreed and explained that after
CC-1 reports to University-1, "she has to stay" in Georgia "for a
period of time" in order to obtain a bank statement or utility
bill that will prove CC-l's residence in Georgia and thereby enable
her to obtain a Georgia driver's license.      LIU remarked that he
would tell "the Bureau" that CC-1 would have to stay near
University-1 "for at least a month."           CC-2 observed that,
"[s] upposedly, with a J-1 visa, you can't . . . be absent for long.
What's the point if you keep being absent?"       LIU agreed, noting
that when he was a visiting scholar, he v~sited his university
"from time to time because . . . as a visiting scholar, [you] have
subjects." 5

s Based on my involvement in this investigation and review of
records maintained by the State Department, I am aware that on or
~QQ~t   Novenwe ••1, ~001, and again on or about January 3, 2006,
                                     11
       Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 12 of 22




           22. From at least in or about April 2018, up to and
including at least in or about June 2019, ZHONGSAN LIU, the
defendant, has emailed SAFEA Account-1 a monthly report detailing
CAIEP-NY's talent-recruitment activities for the preceding month
(collectively, the "Work Reports"). Most of the Work Reports bear
the title "Work Report," followed by "CAIEP New York Representative
Office," and the date of the report.    In addition to summarizing
CAIEP-NY's talent-recruitment efforts, the Work Reports set forth,
among other things, CAIEP-NY' s progress on personnel and visa
issues.   For example, on or about May 3, 2018, LIU emailed SAFEA
Account-1 a Work Report, dated April 30, 2018.          The report
documented the performance of various tasks including, among
others, "[p]roactively planned for the new deputy's arrival to the
U.S."   Based on my training, experience, and involvement in this
investigation, the "new deputy" appears to be a reference to ee-
l.

          23. On or about May 7,         2018,  ZHONGSAN LIU,   the
defendant, received a phone call from a woman regarding CC-1. LIU
told the caller that he had contacted CC-1, and then stated, "I
don't know what the discussion was like between you and our
leaders." Based on my involvement in this investigation and LIU's
reference to "our leaders," the woman who called LIU appears to be
his colleague ("the PRC Government Employee").     LIU informed the
PRC Government Employee that it is "absolutely impossible for [CC-
1] to come and test for her driver's license in New York," because
"she is a visiting scholar at [University-1] ," and as a result New
York would not issue her a license.     LIU further explained that
CC-1 would be living at CAIEP-Atlanta's office, about an hour's
drive from University-1, "for some time'; after arriving in the
United States. The PRC Government Employee told LIU, "I think the
leaders understand the situation." She then told LIU that "we've
been discussing with the finance department about           [CC-l's]
salary."   LIU advised the PRC Government Employee to " [a] void
trouble to the office" and "[a]void trouble to CC-1." He further
noted that it was important to "comply with the U.S. requirements."
The PRC Government Employee asked LIU where the money for CC-l's
salary should be allotted from?" LIU replied, "just as [a] subsidy
to a visitor scholar's living expenses."      Based on my training,
experience, and involvement in this investigation, it appears that

the State Department issued LIU a J-1 visa. Records maintained by
the State Department in connection with the 2006 J-1 visa indicate
that LIU was entering the United States for a five-month program
at a U.S. university, and that he was employed as a "civil servant"
with BAfBA.
                                   12
       Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 13 of 22



LIU and the PRC Government Employee were discussing how the PRC
Government could pay CC-1 for her work in the United .States without
revealing her employment at CAIEP-NY. In addition, LIU's reference
to the importance of "comply [ing] with the U.S. requirements"
appears to refer only to the superficial appearance of compliance
with the J-1 visa regulations, in light of LIU's apparent intent
that both CC-1 and another prospective CAIEP-NY employee work full-
time for CAIEP-NY in the United States, see infra !r!r 24-46, in
contravention of the J-1 visa requirements.

          24. On or about June 12, 2018, ZHONGSAN LIU, the
defendant, received a phone call from a woman whom he addressed
using CC-l's first name.      Based on my involvement in this
investigation and the name LIU used, the woman who called LIU
appears to be CC-1. CC-1 indicated that she would soon be taking
her driver's test in Georgia.

           25. On or about June 13, 2018, ZHONGSAN LIU, the
defendant, received a phone call from CC-1.      CC-1 informed LIU
that she had passed her driver's test and that she would receive
her driver's license in the mail.    LIU instructed CC-1 to "start
booking [her] flight" as soon as she received her driver's license.
LIU further directed CC-1 to "make another trip to [University-
1]" and "meet with [her] academic advisor." He urged CC-1 to "show
 [her] face" and to ask her academic advisor to "assign [her] a
subject."   LIU explained that, "[t] his way, you can get down to
your own business."      Based on my training, experience, and
involvement in this investigation, it appears that LIU was
instructing CC-1 to visit University-1 in person one more time
before beginning her full-time work at CAIEP-NY in order to bolster
CC-l's appearance as a purported Research Scholar at University-
1.

          26. On or about June 22, 2018, ZHONGSAN LIU, the
defendant, placed a phone call to CC-1. During the call, LIU and
cc-1 agreed that CC-1 would take a flight to New York in four days'
time.

           27. On or about July 17, 2018, ZHONGSAN LIU, the
defendant, placed a phone call to CC-1.     During the call, LIU
suggested that CC-1 contact University-1 and arrange a visit for
later that week.   LIU explained that "it is not appropriate for
you ·not to show up in person for over a month."   CC-1 suggested
that they "can meet in person periodically." LIU replied, "That's
right. Because of your status, it is not appropriate if you don't
show up in person."   CC-1 and LIU then discussed CC-l's plans to
go to Manhattan later that day. Based on my training, experience,

                                    13
       Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 14 of 22



and   involvement  in   this   investigation,  it  appears   that
approximately one month after CC-1 had left Georgia for the New
York area, see supra   rr
                        25-26, LIU urged her to visit University-
1 in order to bolster the fiction that she was a Research Scholar
at University-1, rather than a full-time employee of CAIEP-NY.

           28. On or about November 21, 2018, ZHONGSAN LIU, the
defendant, placed a phone call to CC-1. During the call, LIU and
CC-1 discussed, in substance and in part, their difficulties
navigating the U.S. visa process.      CC-1 told LIU that CAIEP' s
immigration attorney "wanted information that is hopefully
detailed enough to explain the type of work in the office and in
China." CC-1 observed that "saying too much is no good; but saying
nothing is bad, too. . . . Because our job is to deal with talents,
so it is somewhat-" CC-1 did not finish her sentence, but LIU
agreed: "Right, right, right, right."      CC-1 further noted that
they "have to be detailed but then there are some things that can't
    . be s~id." LIU responded, "Right. When you give it to them
and, after it is translated, they'll see that you happen to be
doing what is banned in the U.S. Why should you be allowed here?"
CC-1 replied, "True, because the attorney will not help us. They
only translate whatever they' re given."    LIU then reminded CC-1
that the S&T Chief had "said that you'd better be careful, cautious
for now."   Based on my judicially authorized review of cellphone
geolocation information, I am aware that on or about November 21,
2018, the cellphone belonging to ZHONGSAN LIU, the defendant, was
present at the PRC Consulate.     Based on my involvement in this
investigation, LIU's reference to his and CC-l's conversation with
the S&T Chief appears to refer to the meeting that took place
earlier that day.   In addition, based on my training, experience,
and involvement in this investigation, LIU' s reference to CC-1
"doing what is banned in the U.S." appears to refer to CC-l's work
for CAIEP-NY, which exceeds the scope of activity authorized by
her J-1 visa.

           29. On or about February 6, 2019, LIU emailed SAFEA
Account-1 a Work Report, dated January 31, 2019.       The report
documented the performance of various tasks including the
following, among others: "Contacted [University-1].     Conducted
early-stage research on the extension of the Jl Visa for relevant
personnel.    Reported Developments back to China in a timely
manner." Based on my involvement in this investigation and review
of records maintained by the State Department, LIU's reference to
contacting University-1 and researching an "extension of the Jl
Visa for relevant personnel" appears to refer to LIU and CC-1' s
efforts to seek an extension of CC-l's J-1 visa beyond its April
2019 expiration date.

                                    14
       Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 15 of 22




           30. On or about March 3, 2019, LIU emailed SAFEA
Account-1 a Work Report, dated February 28, 2019.      The report
documented the performance of various tasks including the
following, among others: "Met with [a] professional scholar of [a
particular U.S. university] in Massachusetts, discuss[ed] the
promotion of .    . China-US exchanges"; "Met with Director [first
and last name] of [University-1] and discussed the coordination of
the process for the extensio~ of Jl visa for the related member
and submitted the related materials"; [and] "Completed the filing
of the 2018 taxes [for] the Jl member as requested."      Based on
LIU' s reference to a meeting with a University-1 employee to
discuss extending a "Jl visa for the related member" and the
submission of "materials" related to that visa extension, it
appears that CAIEP personnel met with a University-1 employee to
coordinate an application to extend CC-1' s J-1 visa before its
expiration in or about April 2019.

          31. As detailed below, based on my involvement in this
investigation, conversations with other law enforcement officers
and FBI personnel, and review of recorded conversations and emails
in the Liu Email Account, I have learned that, acting at the
direction of the PRC Government, ZHONGSAN LIU, the defendant, made
repeated efforts to obtain another J-1 visa for a prospective
CAIEP-NY employee (the "CAIEP-NY Hire") to enter the United States
in order to work for CAIEP-NY.

          32. On or about January 29, 2018, ZHONGSAN LIU, the
defendant, received a phone call from a woman who informed LIU, in
substance and in part, that "if he/she is in a college or
university and has a PhD degree, it will be very easy for us to
give him/her a J-1 [visa] . "    Based on my involvement in this
investigation, the caller's reference to her ability to "give" a
J-1 visa, and LIU's subsequent report that the caller is affiliated
with a particular U.S. university ("University-2"), see infra Ir
37(c), the caller appears to be an employee of University-2 ("CC-
3"). CC-3 explained that "(t]here needs to be a faculty, that is,
a professor in charge to host him/her," and told LIU, "if you want
to do it, you come and do it here in my place. I'll give it a try
and it might work."    LIU told CC-3 that they should discuss the
matter when they met in person. LIU then remarked that if the J-
1 visa applicant goes to CC-3's university, it "might be a bit too
far to travel," and mentioned two universities located in Manhattan
that he had been considering.    CC-3 reiterated, "If he/she puts
his/her paperwork here, we don't care if he/she is here in person,
as long as he/ she takes part in activities when there are any."
LIU observed that the J-1 applicant would have to "[hand] in a

                                   15
    •t
         Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 16 of 22



paper" on a research topic before leaving the United States.   He
then indicated that he would not seek a J-1 visa from University-
2 "unless [he] absolutely ha [s] to, because it's too far for
him/her to make the trip." Based on my training, experience, and
involvement in this investigation, it appears that LIU and CC-3
were discussing the feasibility of obtaining a J-1 visa for a
prospective CAIEP-NY employee through CC-3's university.

            33. On or about February 23, 2018, ZHONGSAN LIU, the
defendant, received a phone call from a man whom he addressed as
"Chief [last name]." Based on my training, experience, involvement
in this investigation, and the title with which LIU addressed the
caller, the person who called LIU appears to be a PRC Government
official ( "PRC Government Official-1") .     During the call, LIU
stated, in substance and in part, that he had been tasked with
helping to secure a J-1 visa for a prospective CAIEP employee but
could not "find a school that can send an invitation letter." LIU
explained that he wanted to find a school nearby CAIEP-NY's New
Jersey office and "make an agreement so that this person will do
some research over there while assisting with my work [at CAIEP-
NY] . " PRC Government Official-1 responded, "I really don't suggest
that you do that.           This might easily get you in trouble."
LIU replied, "Yes.    But we have no other solutions.   We focus on
getting the visa."

           34. On or about March 4, 2018, ZHONGSAN LIU, the
defendant, received a phone call from the MOST Official.    During
the call, LIU explained, in substance and in part, that he planned
to ask a particular individual to help the CAIEP-NY Hire.    Based
on my involvement in this investigation, I am aware that the
individual LIU referenced works at a particular U.S. university
( "University-3") as a professor (the "University-3 Professor") .
Based on my involvement in this investigation, it appears that LIU
was discussing a request to the University-3 Professor for
assistance sponsoring a J-1 visa for the CAIEP-NY Hire.

            35. On or about March 7, 2018, ZHONGSAN LIU, the
defendant received an email from an individual with an email
address that had a ". edu" domain name and contained part of
University-3's name. Based on that email address, the person who
emailed LIU appears to be affiliated with University-3 ("CC-4").
CC-4 wrote, in substance and in part, that he had seen the
Uni versi ty-3 Professor earlier that day.    CC-4 explained that
University-3 "is not qualified to accept visiting scholars," which
"will impact the chances of getting a J-1 visa successfully." CC-
4 continued, however, that the Institute of Forensic Science at
University-3 "is known by all the US embassies abroad.         Its

                                      16
,.
            Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 17 of 22



     invitation letters have never been reje9ted in the past. Besides,
     it makes sense for [the University-3 Professor] to invite [the
     CAIEP-NY Hire] to the institute for one year to help compile a
     training menu in English and Chinese."       CC-4 wrote that the
     University-3 Professor had signed an "invitation letter .    . to
     be used for applyi1:1g [for] a B-1 visa," for the CAIEP-NY Hire.
     CC-4 attached the University-3 Professor's invitation letter to
     the email.

                36. On or about March 9, 2018, ZHONGSAN LIU, the
     defendant, placed a phone call to an individual with whom he had
     a detailed discussion about a 2015 tax audit at CAIEP-Atlanta.
     Based on my involvement in this investigation and the substance of
     LIU' s discussion with the person he called, the individual LIU
     called appears to be a CAIEP-Atlanta employee (the "CAIEP-Atlanta
     Employee") .   During the call, LIU informed the CAIEP-Atlanta
     Employee that the University-3 Professor had suggested that the
     CAIEP-NY Hire come to the United States on a B-1 visa. LIU further
     stated that it did not "make any sense" for the CAIEP-NY Hire to
     come to the United States on a B-1 visa, as that visa would allow
     the CAIEP-NY Hire to remain in the United States for only six
     months.

               37. On or about March 12, 2018, ZHONGSAN LIU, the
     defendant, emailed SAFEA Account-1.       LIU' s email attached a
     document entitled, "Report on the Status of Processing Comrade
     [CAIEP-NY Hire] 's Invitation to the US." The report was addressed
     to the "Overseas Administration Division," and signed "New York
     Representative Office."      The report included the following
     excerpts, in substance and in part:

                    a.    "After receiving Comrade [CAIEP-NY Hire] 's
     appointment,  the New York Representative Office has been
     consulting and contacting relevant schools for her."

                    b.   The   report  continued that     CAIEP-NY had
     initially contacted a particular U.S. university ( "University-4"),
     "located in New Jersey.    As a SAFEA channel for training, that
     school should be supportive of the Representative Office's work,
     but after repeatedly contacting .         the person in charge of
     training work in that school, this person did not answer the phone
     or respond to text messages."

                    c.  The report then stated that on "February 6,
     the Representative Office made a special trip to Boston to meet




                                         17
       Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 18 of 22



with   [CC-3],   president of   the   Confucius  Instituter 6 l at
 [University-2's] campus, and well known beforehand by the Office,
to discuss matters concerning an application for [the CAIEP-NY
Hire] to be a visiting scholar at the school."        Based on my
judicially authorized review of cellphone geolocation information,
I am aware that on or about February 6, 2018, the cellphone
belonging to ZHONGSAN LIU, the defendant, passed through Manhattan
during LIU's trip from Fort Lee, New Jersey to Boston.

               d.   The report went on to note that University-2
required visiting foreign scholars to pay a fee of more than
$8,000, and "it seems that SAFEA does not have any precedent for
paying fees."

                e.  The report continued that the University-3
Professor had decided to invite the CAIEP-NY Hire to "assist work
in his laboratory" under a B-1 visa. The report stated that CAIEP-
NY "planned to wait until after [the University-3 Professor]
returned" to the United States from a trip abroad to "pay him a
special visit, ask him for advice, and then write up a report to
China on the situation."

               f.    The report stated that "ever since the new US
administration took over, it has become very strict in allowing
foreign students and visiting scholars to enter the US.         All
schools will closely examine ana check scholars corning to study;
relevant letters of invitation will be rejected for those personnel
whose areas of study do not match the school's requirements."

               g.   The report concluded that CAIEP-NY "will
continue to seek out other schools able to invite [the CAIEP-NY
Hire] to the us as a visiting scholar."

          38. On or about March 13, 2018, ZHONGSAN LIU, the
defendant, received an email from SAFEA Account-1.      The email
stated, "Received your Office's 3/12 Report on the Status of
Processing Comrade [CAIEP-NY Hire] 's Invitation to the US."  The

6 Based on my involvement in this investigation, conversations with
other law enforcement officers and FBI personnel, and review of
open-source materials, I am aware that the Confucius Institute is
an organization affiliated with the PRC Government's Ministry of
Education, which operates at universities in the United States and
elsewhere with the stated mission of promoting Chinese cultural
and language studies and academic exchanges between China and other
countries.


                                   18
       Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 19 of 22



email :further stated, in substance and in part, "China is in
contact with the person responsible at [University-4] Your Office
is to continue following up and communicating the status whenever
necessary."    The email concluded, "Your Office is to continue
contacting other schools."

           39. On or about April 3, 2018, LIU emailed SAFEA
Account-1 a Work Report dated March 31, 2018.            The report
documented the performance of various tasks by CAIEP-NY personnel,
including,   among others:     "Utilized   [a particular company,
hereinafter "Company-1"] 25th Anniversary event as an opportunity
                          7

to promote talent-recruitment, broaden contacts, . . . and develop
new talent resources"; and "Made every effort to contact relevant
schools to find a solution to matters regarding CAIEP staff
invitations to the U.S. , according to China's instructions." Based
on my involvement in this investigation, LIU' s mention of his
efforts to "contact relevant schools to find a solution to matters
regarding CAIEP staff invitations" appears to refer to LIU' s
attempts, at the direction of the PRC Government, to arrange for
a U.S. university to sponsor the CAIEP-NY Hire's J-1 visa.

            40. On or about May 30, 2018, ZHONGSAN LIU, the
defendant, placed a phone call.    A woman (the "Woman") answered
the call, and LIU asked the Woman to put the call on speakerphone
so that LIU could speak with an individual whom LIU referred to as
"Chief    [last name] . "   Based on my involvement       in this
investigation, the last name LIU used to identify the person with
whom he wished to speak, and my review of Company-l's website, the
person LIU was calling appears to be the president of Company-1
("CC-5").     During the call, LIU asked whether CC-5 "is well
acquainted with" a particular U.S. university ( "University-5") .
CC-5 answered affirmatively.    LIU explained that his "original
plan was to have [University-4] send an invitation" for the CAIEP-
NY Hire, but that University-4 "is not cooperating with us" and no
longer works with SAFEA's training division.    He then asked CC-5
whether University-5 could assist with the CAIEP-NY Hire's visa.
CC-5 responded, "I can try," and then mentioned another U.S.
university as a second possibility        ("University-6").    LIU

1 Based on my review of Company-1' s website, I am aware that
Company-1 describes itself as "a professional consulting firm
serving clients in both China and United States.     As one of the
overseas training institutions designated by State Administration
of Foreign Experts Affairs of China (SAFEA),        [Company-1] is
committed to promoting exchanges and cooperation between China and
United States in the fields of technology, education, management,
and culture,"
                                    19
      Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 20 of 22



confirmed, "Either one will do." He then explained that the CAIEP-
NY Hire "will not be attending classes. She may just go over there
to pick up a subject to work on . . . and then, most of her time,
she will stay here with me."    The Woman then clarified, "So it's
like she is here as a visiting scholar but she will actually stay
in your place.    Is that right?"   LIU responded, "right, right,
right."   LIU stated that he would send the Woman and cc-s the
CAIEP-NY Hire's resume.

            41. On or about May 31, 2018, ZHONGSAN LIU, the
defendant, received a phone call from CC-S. During the call, LIU
and CC-S discussed LIU' s request for assistance in securing a
university sponsor for the CAIEP-NY Hire's J-1 visa application.
CC-S asked LIU how he intended to arrange matters after the CAIEP-
NY Hire arrives in the United States.      cc-s explained that he
planned on raising the matter with University-sand University-6,
and " [t] hey may ask."  LIU replied that the CAIEP-NY Hire will
"find an advisor here and she will do research on a subject that
is related to her. And then she will assist me with my work here."
LIU further stated that the CAIEP-NY Hire can visit the sponsoring
university "every other week or . . . once a month." CC-S replied
that if "there is an important task, it will still be that . . .
[CAIEP-NY] will need [the CAIEP-NY Hire] .   Is that right?"   LIU
replied, "Yes, yes, yes, yes." LIU directed CC-S to obtain a one-
year visa for the CAIEP-NY Hire.

          42. Later on or about May 31, 2018, ZHONGSAN LIU, the
defendant, received another phone call from CC-S.  CC-S told LIU,
in substance and in part, that University-5 had informed him that
"according to the regulations of the State Department, and the
regulations of the school," University-5 could only sponsor the
CAIEP-NY Hire for a half-year period in the United States.   CC-S
suggested that the CAIEP-NY Hire should go to University-s first,
and then he would contact University-6 to sponsor the CAIEP-NY
Hire's visa "for another half year." LIU agreed with CC-S's
proposal.

          43. On or about June 1, 2018, ZHONGSAN LIU, the
defendant, called cc-s to continue discussing the CAIEP-NY Hire's
visa. CC-S reiterated that University-S could sponsor the CAIEP-
NY Hire's visa only for a six-month period in the United States.
CC-S informed LIU that he had told his contact at University-S
that the CAIEP-NY Hire may need to work at CAIEP-NY.    LIU asked
whether CC-S's University-S contact might "have a concern" about
sponsoring a visa for the CAIEP-NY Hire.   cc-s acknowledged that
was "possible," and asked LIU to "wait for a couple of days .
to see what [University-6] is going to say."   LIU told CC-S, "It

                                  20
•t
     •·   Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 21 of 22


 will be the best scenario for sure if [the CAIEP-NY Hire] is
 offered one year."      Based on my training, experience, and
 involvement in this investigation, LIU's question regarding
 University-S's "concern" about sponsoring a visa for the CAIEP-NY
 Hire appears to reference the fact that the CAIEP-NY Hire's primary
 purpose in the United States would consist of working at CAIEP-
 NY, rather than conducting research at University-5.

            44. On or about June 14, 2018, ZHONGSAN LIU, the
 defendant, placed a phone call to a particular woman ("CC-6").
 During the call, LIU asked CC-6, in substance and in part, how
 well she knew someone at a particular U.S. university ( "University-
 7"), and whether "the visiting scholars" can "be invited" to
 University-7. LIU explained that "one of our colleagues will come
 over" to the United States. CC-6 requested clarification, and LIU
 explained that he was referencing someone who would "come to work
 at my location in the name of a visiting scholar."       CC-6 asked,
 "Does that mean one person from SAFEA can be considered a visiting
 scholar and work here?" LIU explained that the visiting scholar
 "does not have to go to classes" and "doing . . . research is good
 enough"; for example, in the "human resources" or "cultural
 exchange" fields.     CC-6 agreed to raise the matter with her
 contacts at University-7 at a meeting the next day.       LIU stated
 that he was looking for a one-year invitation for the visiting
 scholar.

           45. Based on my review of records maintained by CBP, I
 am aware that to date, the CAIEP-NY Hire has not entered the United
 States.

           46. Based on my training, experience, and involvement
 in this investigation, including my review of the recorded phone
 calls and emails set forth above, it appears that in support of
 CC-l's 2018 Visa Application, CC-1 falsely represented to the U.S.
 Government that she was entering the United States for the primary
 purpose of conducting research pertaining to "the administration
 of nonprofits" at University-1, and that she would be residing at
 the Georgia Address (her "site of activity").     In truth and in
 fact, however, CC-1 worked full-time at CAIEP-NY's office located
 in the area of Fort Lee, New Jersey.      It further appears that
 ZHONGSAN LIU, the defendant, participated in the conspiracy by
 taking measures intended to enhance CC-l's false appearance as a
 visiting Research Scholar at University-1; for example, by
 directing that CC-1 report to University-1 upon her arrival in the
 United States, by ensuring that CC-1 obtained a driver's license
 in the State of Georgia, and by instructing CC-1 periodically to
 visit University-1 while working full time at CAIEP-NY. See supra

                                      21
       Case 1:19-cr-00804-VEC Document 1 Filed 09/13/19 Page 22 of 22



' ' 21, 23-27.   In addition, LIU took steps to enable the CAIEP-NY
Hire to likewise obtain a J-1 visa under false pretenses by
attempting to arrange for multiple universities to invite the
CAIEP-NY Hire to come to the United States as a Research Scholar,
despite knowing that the CAIEP-NY Hire's primary purpose in the
United States would consist of furthering the PRC Government's
talent-recruitment objectives by working full time at CAIEP-NY.
See supra rr   32-44.

          WHEREFORE, the deponent respectfully requests that a
warrant be issued and that ZHONGSAN LIU, the defendant, be arrested
and imprisoned, or bailed, as the case may be.




                                  ERIN~
                                  Special Agent
                                  Federal Bureau of Investigation


Sworn to before me this
/3th Day of September, 2019


                 l,
              THE HONORABLE JAMES L. COTT
        tates Magistrate Judge
       n District of New York




                                    22
